 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SANDRA EILRICH,                                  No. 2:21–cv–832–KJN

12                      Plaintiff,                    ORDER GRANTING IFP AND
                                                      DIRECTING SERVICE
13          v.
                                                      (ECF No. 2)
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                        Defendant.
16

17          Presently pending before the court is plaintiff’s motion for leave to proceed in forma

18   pauperis. See 28 U.S.C. § 1915 (authorizing the commencement of an action “without

19   prepayment of fees or security” by a person that is unable to pay such fees). 1 (ECF No. 2.)

20   Plaintiff submitted the required affidavit, which demonstrates an inability to prepay fees and costs

21   or give security for them. Accordingly, IT IS HEREBY ORDERED that:

22          1.      Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is GRANTED;

23          2.      The Clerk of the Court is directed to serve a copy of this order on the United States

24                  Marshal;

25          3.      Within 14 days from the date of this order, plaintiff shall submit to the United

26                  States Marshal (501 I St., 5th Floor, Sacramento, CA 95814) an original and five

27
     1
      Actions involving review of Social Security decisions are referred to a magistrate judge
28   pursuant to 28 U.S.C. § 636(b)(1) and E.D. Cal. L.R. 302(c)(15).
                                                     1
 1                   copies of the completed summons, five copies of the complaint, and a completed

 2                   USM-285 form, and shall file a statement with the court that such documents have

 3                   been submitted to the United States Marshal;

 4              4.   The United States Marshal is directed to serve all process without prepayment of

 5                   costs not later than 60 days from the date of this order. Service of process shall be

 6                   completed by delivering a copy of the summons, complaint, and scheduling order

 7                   to the United States Attorney for the Eastern District of California, and by sending

 8                   two copies of the summons and complaint by registered or certified mail to the

 9                   Attorney General of the United States at Washington, D.C. See Fed. R. Civ. P.

10                   4(i)(1)(A) & (B). The Marshal shall also send a copy of the summons and

11                   complaint, by registered or certified mail to the Commissioner of Social Security,

12                   c/o Office of General Counsel, Region IX, 160 Spear Street, Suite 800, San

13                   Francisco, CA, 94105-1545. See Fed. R. Civ. P. 4(i)(2). The United States

14                   Marshal shall thereafter file a statement with the court that such documents have

15                   been served; and

16              5.   The parties are hereby notified that, after service of the complaint, this action will

17                   be STAYED pursuant to General Order Number 615, and there will be no

18                   scheduling order or deadlines in effect pending further order of the court. See E.D.

19                   Cal. G.O. No. 615, Paragraphs 6, 10.

20   Dated: May 10, 2021

21

22
     eilr.832
23

24

25

26

27

28
                                                        2
